Lamar, J.
(after stating the foregoing facts.) Some of the joint plaintiffs sued as heirs at law of Bryant, one of the parties to the contract by which the strip of land had been sold to the Way cross & Florida Railroad Company, the purchase-price to be payable when it was settled who was entitled thereto. It was not averred that there was no administration on his estate, and there was no allegation that the estate owed no debts, and nothing to take the ease out of the rule that a suit for the purchase-money of land should be prosecuted by the administrator and not by the heirs at law. Civil Code, § 3353; Juhan v. Juhan, 104 Ga. 255.
Not only was there want of proper parties plaintiff, but there was no right to recover for use and occupation of land alleged to have been sold the defendant in 1880. In any event the verdict could only have been for the purchase-price with interest. But the cause of action therefor was barred. Where an agreement is silent as to the time within which an act is to be begun or completed, the law implies that a reasonable time is to be allowed therefor. The sale was made in 1880, the purchase-price being payable when the dispute as to the title was adjusted so as to determine to whom the money should be paid. No time was fixed as to when the question as to the title should be settled; and the vendors were therefore allowed a reasonable time within which to take steps to accomplish that result. Within that period the statute did not run. Immediately after the expiration of a reasonable time the statute did begin to run, and the cause of action was barred within four years thereafter. The fact that the defendant specially demurred because the petition failed to allege when the suit to quiet the title had been begun, and that the plaintiff did not amend or give such date, raised a conclusive presumption that the suit was not begun within a reasonable time after *610the contract of sale in 1880. The decree was rendered' in 1901, and in orderly course of legal procedure may have been based on a petition filed in 1900.
The suit to recover this purchase-money was. begun nearly a quarter of a century after the making of the parol contract of sale. In the meantime Bryant had died, the company with whom the contract was made had gone out of existence, and the land had been twice transferred to other purchasers. There are here present all of the elements on which the policy underlying the statute of limitations is based. The time between the making of the contract and the bringing of the suit to enforce the demand thereunder was so great as to raise a presumption that the debt had been paid, or to make it almost certain that the transaction had passed out of the memory of the witnesses, that the evidence in relation thereto had been lost, and that death had removed some of those who were familiar with the facts. The judge below was correct in holding that the action was barred. Civil Code, §3768.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.